DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claim 17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner notes new art is presented to account for the new claim limitations.
Specification
The previous specification objection is being maintained as it relates to the lack of section headings in the currently filed disclosure.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The abstract of the disclosure is accepted.
Terminal Disclaimer
The terminal disclaimer filed on 10/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10505331 and 16/674544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 22, 23, 25, 26, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisel et al. (US 5412681) in view of Epishin (“Pulsed TEA CO2 laser with a simple selective reflector”, Applicant submitted prior art) and Seguin (US 5648980).
With respect to claim 17, Eisel teaches a laser device (fig.2), comprising: an optically-active medium having a plurality of frequency bands (fig.2, between electrodes, CO2, title); first and second resonator mirrors (fig.2 output/end mirrors), the resonator mirrors arranged around the optically-active 
Eisel, as modified, teaches the device outlined above, but does not teach the first resonator mirror and the structured area form a stable subsection of the unstable optical resonator near the optical axis, the stable subsection seeding the unstable optical resonator during operation of the laser device.  Seguin teaches a similar gas laser structure (abstract, fig.19; note col.19 lines 41-45 stating use in single channel gain systems) including a central stable subsection (fig.19 via #120) which seeds a surrounding unstable section (col.19 lines 23-40, phase locked/coherent seeding). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a resonator scheme similar to that of Seguin in the device of Eisel to provide a stable central subsection which seeds an unstable surrounding section in order to provide multiple outputs which remain phase-locked for a various applications such as cutting or welding (Seguin, col.19 lines 32-40).
With respect to claim 18, Eisel teaches the optically-active medium is a gas mixture that contains carbon dioxide (title).  
With respect to claim 19, Eisel, as modified, teaches the device outlined above, but does not teach the optically-active medium is a gas mixture that contains carbon monoxide.  The use of CO as an active lasing gas is well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of CO as an alternative lasing gas to CO2 in the laser of Eisel in order to adjust the output wavelengths able to be produced by the system.
With respect to claim 20, Eisel, as modified, teaches the at-least-one reflective surface of the structured area is raised with respect to the reflective surface of the second resonator mirror outside the structured area (Epishin, fig.1).  

With respect to claim 23, Eisel, as modified, teaches the structured area occupies less than 5% of the second resonator mirror (1.67%, see claim 17 above).  
With respect to claim 25 Eisel, as modified, teaches the at-least-one reflective surface of the structured area has curvature (Epishin, fig.1).  
With respect to claim 26, Eisel, as modified, teaches the curvature of the at-least-one reflective surface of the structured area corresponds to a curvature of the reflective surface of the second resonator mirror outside the structured area (Epishin, pg.203 col.2, as understood from Epishin, the structured surface curvature matches that of the remainder of the mirror curvature as it is compared to a uniform structure before/after displacement).  
With respect to claim 31, Eisel, as modified, teaches the structured area has one stepped reflective surface laterally spanning the second resonator mirror (Epishin fig.1, note that the claim only says a lateral span and does not state the stepped surface spans the entire surface).  
With respect to claims 32 and 33, Eisel, as modified, teaches the device outlined above, including the structure to be 1mm and a few millimeters: 2, 4 and 6mm (Epishin, fig.3 caption), but does not teach the structured area is limited to an area about the optical axis having a diameter of less than one millimeter.  Epishin further appears to teach the size of the structure to be an adjustable element by assigning it a variable ‘d’ (fig.1, pg.503 col.2) and teaching multiple values. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the size ‘d’ of the structure of Eisel and Epishin to be less than a millimeter as a matter of routine optimization of a known result effective variable enabling selection of a desired amount of light to feedback for wavelength selection (see MPEP 2144.05 II A/B).
.  

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisel, Epishin and Seguin and further in view of Yasui et al. (US 4942588).
With respect to claim 21, Eisel, as modified, teaches the device outlined above, but does not teach the at-least-one reflective surface of the structured area is recessed with respect to the reflective surface of the second resonator mirror outside the structured area.  Yasui teaches a similar unstable resonator laser (abstract) wherein the second mirror includes a recessed type structuring (fig.8 right-hand mirror has a portion recessed from main portion). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Eisel and Epishin to recess the structured mirror portion as opposed to raise it as Yasui has demonstrated such a recessed structure is capable of controlling the beam profile (fig.8/9) and would be an alternative means of achieving the offset of n*(lambda/2) of Epishin in a negative rather than positive direction along the axis.
With respect to claim 24, Eisel, as modified, teaches the device outlined above, but does not teach the at-least-one reflective surface of the structured area is flat.  Yasui teaches a similar unstable resonator laser (abstract) wherein the second mirror includes a recessed type structuring (fig.8 right-hand mirror has a portion recessed from main portion) which is flat. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Eisel and Epishin to utilize a flat structured mirror portion as Yasui has demonstrated such a recessed structure is capable of controlling the beam profile (fig.8/9)

s 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisel, Epishin and Seguin and further in view of Zhu et al. (US 2014/0294033).
With respect to claim 27, Eisel, as modified, teaches the device outlined above, but does not teach the structured area has a plurality of stepped reflective surfaces, respectively offset against each other by half or multiples-of-half of the selected wavelength. Zhu teaches a similar mirror structuring (fig.1/3) for a CO based laser ([0033]) which includessf-4308897Application No.: 16/330,735Docket No.: 65830-20578.30 a plurality of stepped reflective surfaces, respectively offset against each other by half or multiples-of-half of the selected wavelength (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Eisel and Epishin to include the stepped type structuring of Zhu in order to control the mode profile of the beam to achieve a high quality beam, long depth of focus and a high power density in the center (Zhu, [0045]).
With respect to claim 28, Eisel, as modified, teaches the stepped reflective surfaces are circular in shape (Zhu, fig.2).   
With respect to claim 29, Eisel, as modified, teaches the stepped reflective surfaces are concentrically arranged with respect to each other (Zhu, fig.2).  
With respect to claim 30, Eisel, as modified, teaches the stepped reflective surfaces are rectangular in shape (fig.3 cross-section is of rectangles).  

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisel, Epishin and Seguin and further in view of Yasui et al. (US 5058123).
With respect to claim 35, Eisel, as modified, teaches the device outlined above, but does not teach the first resonator mirror includes another structured area.  Yasui teaches a similar unstable resonator including each mirror to have offsetting structuring (fig.4/5 #20/10, #20/11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize 
With respect to claim 36, Eisel, as modified, teaches the structured areas of the first and second resonator mirrors are complementary (see claim 35 rejection), one structured area being raised with respect to the reflective surface outside thereof (taught by Epishin), the other structured area being recessed with respect to the respective reflective surface outside thereof (taught by Yasui fig.5a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828